Citation Nr: 0520640	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability to include ocular histoplasmosis and multifocal 
corditis with multifocal phlebitis, including as secondary to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel
INTRODUCTION

The veteran had active military service from September 1963 
to December 1970 and from March 1972 to January 1975.  He 
served in the Republic of Vietnam during the Vietnam War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In March 2005, the veteran testified at a 
hearing before the Board that was held at the RO.  

In September 2001, the veteran submitted a claim asking that 
he be awarded a VA "pension."  The RO has not yet 
considered this issue, and the Board refers it to the RO for 
further action, as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required.  


REMAND

The veteran asserts that as a result of his service in the 
Republic of Vietnam, he contracted histoplasmosis, which has 
since developed into ocular histoplasmosis.  He contends that 
this was due to either his exposure to chemical dioxins 
(Agent Orange) or the environment where he was stationed.  He 
also avers that if his ocular histoplasmosis was not caused 
by his military service, his other eye disorders were.  

The record indicates that the veteran has been diagnosed with 
ocular histoplasmosis.  He has also received other diagnoses 
with respect to his eyes.  Although the veteran's private and 
VA medical records have been obtained in conjunction with his 
claim, the record is silent as to any physicians' opinions 
concerning the etiology of any eye disorder.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As noted, 
the record reflects that a VA doctor has not opined as to 
whether any of the claimed eye disabilities are a result of 
or may be related to the veteran's military service.  A 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluation 
will be a fully informed one should be accomplished.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the VCAA, it is 
the Board's opinion that such examinations should be afforded 
the veteran before the Board issues a determination on the 
merits of his claim.

Notwithstanding the above, the Board also finds that the VCAA 
letter sent to the veteran in September 2002 is inadequate.

The RO has a duty to discuss the applicability of certain 
cases to the veteran's claim, and it must do so within the 
scope of the VCAA letter: Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996); 
Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  The RO must 
further inform the veteran of the nuances of chemical dioxin 
claims versus service connection on a direct basis based upon 
the precepts of Combee.  Because the RO has not done this, 
this issue must also be returned to the RO so that another, 
more complete, VCAA letter may be prepared and sent.

The veteran testified at the March 2005 hearing that he was 
receiving treatment at a VA medical facility in Ann Arbor, 
Michigan, for his eye disorder.  At the hearing, it was not 
necessarily clear whether these medical records related 
solely to the existence and treatment of a current eye 
disorder or of they might have some bearing on the etiology 
of such an eye disorder.  Therefore, on remand, the RO should 
obtain copies of all VA medical records from this facility 
that relate to the claimed eye disorder.

Additionally, the claims folder reflects that the veteran has 
submitted a claim for benefits to the Social Security 
Administration (SSA).  However, there is no indication in the 
claims folder that the SSA has been contacted with respect to 
the veteran's claim.  Since the VA has been given notice that 
the veteran has applied for SSA benefits, those records must 
be obtained and associated in the claims folder.  See Lind v. 
Principi, 3 Vet. App. 443, 494 (1992) ("When . . . VA is put 
on notice . . . of the existence of SSA records, . . . VA 
must seek to obtain those records before proceeding with the 
appeal."); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992) (VA has a duty to attempt to secure all records of the 
SSA regarding the veteran's determination of unemployability 
for SSA purposes).  These records must be obtained because 
they may provide additional insight into the veteran's 
current eye disorder and possibly its etiology.  Thus, the 
claim must also be returned to the RO for the purpose of 
obtaining those SSA records.

Once those records have been obtained and reviewed by the RO, 
the RO has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the SSA records, is 
necessary to substantiate a claim and to indicate what 
portion of the information or evidence is to be provided by 
the claimant and what part the Secretary will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Since the RO has 
not had the opportunity to provide this information, the 
claim must be returned to the RO for additional processing.  
That is, the veteran should be told what information or 
evidence is needed to substantiate his claim in light of all 
the documents that are being obtained by means of this 
remand.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection as 
secondary to exposure to chemical dioxins 
and not secondary to exposure to chemical 
dioxins, see Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996); Brock 
v. Brown, 10 Vet. App. 155, 160-61 
(1997); about the information and 
evidence that VA will seek to provide; 
about the information and evidence the 
claimant is expected to provide; and 
request or tell him to provide any 
evidence in his possession that pertains 
to the issue on appeal.

2.  The RO should obtain copies of all 
medical records relating to the veteran's 
current eye disorder from the VA medical 
facility in Ann Arbor, Michigan, from 
2004 to the present that have not yet 
been associated with the claims folder.

3.  The RO should obtain the Social 
Security Administration records pertinent 
to the veteran's disability claim and 
associated medical records.    

4.  Following completion of the above, 
the veteran should be afforded an 
ophthamalogical examination, by an 
ophthalmologist (not an optometrist), for 
the purpose of ascertaining the etiology, 
the current nature, and the extent of the 
claimed disabilities (ocular 
histoplasmosis and multifocal corditis 
with multifocal phlebitis).  All 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The examiner must offer an 
opinion as to the etiology of any 
disability found, and the specialist 
should comment on whether any found 
condition was caused by exposure to 
chemical dioxins or any other conditions 
in the veteran's service, such as alleged 
soil or climate conditions, if possible.  
If the examiner determines that any found 
disability was not caused by exposure to 
chemical dioxins, the specialist should 
then provide an opinion as to whether it 
is as likely as not that any found eye 
disability is the result of or was caused 
by the veteran's military service.  

Because a medical expert but not a doctor 
has suggested that the veteran's ocular 
histoplasmosis was caused by the 
veteran's exposure to Agent Orange, the 
ophthalmologist should address the 
favorable (and unfavorable) evidence and 
should set forth all reasons for 
accepting or rejecting any evidence.  If 
possible, it is requested that the 
examiner provide referees to treatises 
that support his/her assertions.  

If this matter cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.  
The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If further testing or 
examination by specialists is required to 
evaluate the claimed disorder, such 
testing or examination is to be done 
before completion of the examination 
report.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remains denied, the RO 
should provide the appellant and his 
representative with a supplemental 
statement of the case (SSOC) and the 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board, as appropriate.  

The Board expresses no opinion as to the ultimate outcome.  
The purpose of this remand is to obtain additional 
information or evidence.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO must treat this claim expeditiously.  Claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims must be handled expeditiously.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

